Citation Nr: 0739062	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include as secondary to personal assault 
and/or the service-connected left orbit repair and dry eye 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the claim of entitlement to service 
connection for PTSD.  


FINDING OF FACT

Competent evidence of a PTSD diagnosis is not of record.


CONCLUSION OF LAW

Service connection for PTSD, to include as secondary to 
personal assault and/or the service-connected left orbit 
repair and dry eye syndrome, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007).

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

It is also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

The veteran asserts that he is suffering from PTSD.  He 
attributes his PTSD to an in-service personal assault or, in 
the alternative, to the service-connected left orbit repair 
and dry eye syndrome.  

At the outset, the Board acknowledges that the veteran's 
service medical records show that he was assaulted in August 
1975 and as a result, he sustained a blowout fracture of the 
left orbit.  The Board also acknowledges that the RO granted 
service connection for status post left orbit repair and dry 
eye syndrome in a May 2002 rating decision.  Nonetheless, in 
spite of the aforementioned, the veteran does not have a 
current diagnosis of PTSD.  

In fact, although the veteran's VA treatment records show 
that in October 2002 he was screened for PTSD and the reports 
note a PTSD screen score of 4 and "positive" for PTSD, a 
diagnosis of PTSD was not recorded.  More importantly, in 
October 2004, the veteran was afforded a psychological 
evaluation.  After examining the veteran, reviewing the 
records, and noting the history of assault while in the 
service, the psychiatrist concluded: "His explosive disorder 
is probably secondary to his alcohol abuse, which is 
apparently under control at this time.  He is currently 
receiving medications for mood disorder, which I do not think 
is service connected.  He does not report any symptoms of 
PTSD."  Thereafter, VA treatment records from 2005 through 
2007 indicate that the veteran has a history of PTSD.  
However, there is no indication anywhere in the records that 
the veteran was diagnosed with PTSD. 

In this case, the Board acknowledges the veteran's in-service 
events and the resulting eye disability.  The Court has held, 
however, that a condition or injury occurred in-service alone 
is not enough to establish service connection.  Rather, there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The 
competent and credible evidence in this case fails to show a 
current diagnosis of PTSD.  Additionally, secondary service 
connection requires evidence of a current disability with a 
causal connection to a service-connected disability.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995).  The veteran's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2007); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, service connection 
must be denied.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992). 

Under these circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, claimed as secondary to an 
in-service personal assault and/or to the service-connected 
left orbit repair and dry eye disability.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The appeal is denied.  

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in June 2004 and September 
2004, prior to the initial adjudication of the claim.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of June 2004 and September 2004 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
January 2005 decision, the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for PTSD, to include as 
secondary to personal assault and/or the service-connected 
left orbit repair and dry eye syndrome, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


